Citation Nr: 0425436	
Decision Date: 09/15/04    Archive Date: 09/23/04

DOCKET NO.  00-02 136A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for residuals, status post retinal detachment 
surgery of the right eye, performed by VA in September 1995.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to February 
1946.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The Board notes that, technically, the claim at 
issue brought under the provisions of 38 U.S.C.A. § 1151 was 
denied in a December 1998 rating action.  The veteran 
requested reconsideration of the claim in February 1999 and 
it was denied again in a June 1999 rating action, which was 
not appealed.  The veteran then filed to reopen the claim in 
November 1999.

In the December 1999 rating action, the RO adjudicated the 
38 U.S.C.A. § 1151 claim on the merits, as opposed to 
requiring the submission of new and material evidence to 
reopen the claim following (what may be considered) a 
previous final decision of June 1999.  The Board is also 
inclined to handle the claim on the merits herein and adds 
that, even if the June 1999 is considered final, new and 
material evidence has been added to the file in the form of a 
VA and private medical opinions dated in April 2004 and June 
2004, thereby warranting a reopening of the claim and 
adjudication on the merits.  See 38 C.F.R. § 3.156 (2003).

In August 2003, the Board remanded for additional evidentiary 
development.  The actions requested in that remand have been 
undertaken, and the case is ready for appellate review.  


FINDINGS OF FACT

1.  Repair of retinal detachment of the right eye performed 
at the VA Medical Center (VAMC) in Shreveport, Louisiana, on 
September 8, 1995, and requiring follow-up surgery at a 
private facility later in September 1995, is the proximate 
cause of subsequent eye problems including persistent sub-
retinal fluid and currently manifested vision loss.  

2.  The extent of the veteran's eye problems, including 
vision loss, was not a reasonably foreseeable result of his 
retinal detachment surgery performed by VA, and the weight of 
the competent evidence is at least in relative equipoise as 
to whether the problems which resulted from the September 
1995 surgery were due to carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the veteran, the 
Board concludes that compensation is warranted under 
38 U.S.C.A. § 1151 for additional disability in the right eye 
resulting from VA medical treatment provided in September 
1995.  38 U.S.C.A. §§ 1151, 7104 (West 2002); 38 C.F.R. 
§§ 3.102, 3.358, 3.800 (2003); 69 Fed. Reg. 46,426, 46,433-35 
(Aug. 3, 2004) (to be codified as amended at 38 C.F.R. 
§§ 3.154-3.800).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), which substantially 
amended the provisions of chapter 51 of title 38 of the 
United States Code, concerning the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified in 
part at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).

VA subsequently published regulations, which were created for 
the purpose of implementing many of the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2003)).

The Board finds that the RO has satisfied the notification 
requirements of the VCAA in his case.  By virtue of the 
February 2000 Statement of the Case (SOC), several 
subsequently issued Supplemental Statements of the Case 
(SSOCs), and correspondence from the RO, the veteran has been 
given notice of the information and/or medical evidence 
necessary to substantiate his claim.

In particular, the Board notes an evidence-development letter 
dated in March 2004 in which the veteran was advised of the 
type of evidence necessary to substantiate his claim for 
compensation benefits under 38 U.S.C.A. § 1151.  In that 
letter, the veteran was also advised of his and VA's 
responsibilities under the VCAA, including what evidence 
should be provided by the veteran and what evidence should be 
provided by VA.

The Board finds that all obtainable evidence identified by 
the veteran relative to his claim has been obtained and 
associated with the claims folder, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal.

In addition, the record reflects that VA recently obtained a 
VA medical opinion in order to determine the etiology of his 
claimed disability, and an additional private medical opinion 
has been furnished by the veteran.

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed to substantiate his claim, and in obtaining evidence 
pertaining to it, under the VCAA.  Pub. L. No. 106-475, § 
3(a), 114 Stat. 2096, 2096-98 (2000) (codified as amended at 
38 U.S.C.A. §§ 5103 and 5103A (West 2002)).

II.  Factual Background

The record reflects that on September 8, 1995, the veteran 
was admitted to the VAMC in Shreveport, Louisiana, to undergo 
repair of a retinal detachment of the right eye.  The history 
indicated that the veteran had a three-week history of 
decreased visual acuity.  Following surgery, he was 
apparently doing well in the recovery unit and his sight had 
improved to counting fingers at two feet, on day two of 
recovery.  It was noted that, post-surgery, a 15% air bubble 
resulted and posterior detachment remained, although it was 
noted that this appeared to be resolving.  

A note dated on September 18, 1995, indicates that the 
veteran was seen status post surgery with complaints that it 
felt like something was scraping against his right eye.  A 
provisional diagnosis of persistent sub-retinal fluid was 
made.  It was noted that he would need to be seen by the 
Louisiana State University Medical Center (LSUMC) on an 
emergency basis.  

Records from the LSUMC show that the veteran was seen for a 
follow-up on September 18 and the 22nd, 1995, having been 
referred by VA.  At those times, symptoms of persistent 
retinal fluid were noted, and the veteran's sight in the 
right eye was at counting fingers one foot way.  On October 
5, 1995, laser retinoplexy was performed for status post 
repair of retinal detachment of the right eye.  The report 
stated that he tolerated the procedure well and there were no 
complications.  In March 1996, the veteran underwent laser 
surgery due to a papillary block of the right eye.  The 
procedural report indicated that the veteran tolerated the 
procedure well and there were no complications.  Later in 
March 1996, he underwent cataract extraction with intraocular 
lens insertion in the right eye.

A VA record dated in January 1997 shows visual acuity of 
20/400 in the right eye and 20/60 in the left eye.

In a statement from the veteran dated in February 1999, he 
reported that since follow up surgery at the LSUMC to correct 
the surgery performed by VA, he had been back to the VA for 
treatment of numerous problems including redness, fluid 
draining, and loss of sight.

The veteran and his spouse presented testimony at a hearing 
held at the RO in July 2000.  They testified to the effect 
that several surgeries were required following the retinal 
detachment surgery performed by VA in September 1995.  

The record contains a medical statement from Dr. K., of the 
Department of Ophthalmology at the LSUMC.  The report 
indicates that VA performed retinal detachment surgery on 
September 8, 1995, and that a post-operative examination 
conducted on September 14, 1995, revealed vision of 20/400 in 
the right eye.  Persistent retinal detachment, with blood on 
the buckle, was also shown.  It was noted that, when re-
examined in September 18, 1995 (typed as 2000), vision was 
unchanged to 20/400 and the fundus showed vitreous bands with 
persistent retinal detachment.  Surgery was performed at the 
LSUMC on September 20, 1995, which included replacement of 
the scleral band with a new one, draining fluid under the 
retina, and laser treatment of the retinal tear.  The doctor 
noted that, due to persistent retinal detachment with 
scarring of the vitreous, another operation was performed on 
October 4, 1995, with vitrectomy, membrane-peeling, and laser 
injection.  Thereafter, additional surgeries were performed 
including cataract extraction and glaucoma laser.  The doctor 
stated that the veteran's vision in the right eye was 
considered to be legally blind.

The record also includes a private medical statement 
furnished by Dr. C., who indicated he saw the veteran in 
October 2003 for consultation in conjunction with a cataract 
of the left eye.  He reported that testing revealed that 
visual acuity in the right eye was finger counting at one 
foot, and that confrontation visual fields in the right eye 
were abnormal.  

A VA eye examination was conducted in April 2004, which 
reflected that right eye uncorrected vision was 20/200.  
Diagnoses of a history of retinal detachment status post 
repair, stable right eye, were made.  The examiner opined 
that the disability of the right eye was not related to the 
surgical care provided by VA.

A private medical opinion was offered by Dr. G. in June 2004.  
The history apparently provided by the veteran, which is 
consistent with the evidentiary record, indicates that the 
veteran underwent retinal detachment surgery of the right eye 
performed by VA in 1995 and underwent a second surgery a week 
later performed at the LSUMC, which was followed two weeks 
later by a second operation at LSU.  The doctor noted that 
the veteran was referred to the LSUMC to treat persistent 
sub-retinal fluid, and that this referral was made 10 days 
after the initial surgery, which the doctor indicated was an 
excessive amount of time.  The doctor reported that the 
veteran's current corrected acuity was hand motions in the 
right eye, and that he had advanced optic atrophy in the 
right eye.  The doctor opined that the loss of visual acuity 
was secondary to optic atrophy and failed retinal detachment 
surgery.  The doctor further opined that the veteran had been 
handled very poorly, and that the results of visual loss were 
directly related to poor surgical care and an untimely 
referral to the LSUMC.  

III.  Pertinent Law and Regulations

Under the provisions of 38 U.S.C.A. § 1151, if VA 
hospitalization or medical or surgical treatment results in 
additional disability or death that is not the result of the 
veteran's own willful misconduct or failure to follow 
instructions, compensation is awarded in the same manner as 
if the additional disability or death were service connected.  
See 38 C.F.R. §§ 3.358(a), 3.800(a) (2003).

Earlier interpretations of the statute required evidence of 
negligence or other fault on the part of VA, or the 
occurrence of an accident or an intervening, unforeseen 
event, to establish entitlement to section 1151 benefits.  
See 38 C.F.R. § 3.358(c)(3) (1994).

Those interpretations and the cited regulatory provision were 
invalidated by the U.S. Court of Appeals for Veterans Claims 
in the case of Gardner v. Derwinski, 1 Vet. App. 584 (1991), 
aff'd sub nom. Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 
1993), aff'd, Brown v. Gardner, 513 U.S. 115 (1994).

Accordingly, in March 1995, VA published an interim rule 
amending 38 C.F.R. § 3.358 to conform to the case law.  The 
amendment was made effective on November 25, 1991, the date 
the initial Gardner decision was issued.  60 Fed. Reg. 14,222 
(Mar. 16, 1995).  The interim rule was later adopted as a 
final rule, 61 Fed. Reg. 25,787 (May 23, 1996) (codified at 
38 C.F.R. § 3.358(c)).

Thereafter, Congress amended 38 U.S.C.A. § 1151 to preclude 
compensation in the absence of negligence or other fault on 
the part of VA or an event not reasonably foreseeable.  The 
amendment applies to claims filed on or after October 1, 
1997. Pub. L. No. 104-204, § 422(a), 110 Stat. 2926 (Sept. 
26, 1996); VAOPGCPREC 40-97 (Dec. 31, 1997).

The Secretary of Veterans Affairs issued regulatory 
amendments to effectuate section 422(a) of Public Law No.  
104-204. 63 Fed. Reg. 45,004 (Aug. 24, 1998).  However, those 
amendments were subsequently rescinded, as part of a 
litigative settlement, and the previous language was 
restored.  63 Fed. Reg. 1,131 (Jan. 8, 1999).  The Board 
notes that new regulations pertaining to disabilities 
resulting from VA negligence, which implement the post-
Gardner changes to 38 U.S.C.A. § 1151, went into effect on 
September 2, 2004.  See 69 Fed. Reg. 46,426 (Aug. 3, 2004).

In this case, the veteran's claim for benefits under 38 
U.S.C.A. § 1151 was filed after the effective date of the 
amendment thereto.  Therefore, the 1997 statutory amendment, 
and the implementing regulatory revisions, do apply.

Thus, for purposes of this section, a disability or death is 
a qualifying additional disability if the disability or death 
was not the result of the veteran's willful misconduct and 
(1) the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary and the 
proximate cause of the disability or death was due to either 
(A) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination, or (B) an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002); 38 
C.F.R. § 3.358 (2003), 69 Fed. Reg. 46,433-35 (to be codified 
at 38 C.F.R. §§ 3.154-3.800).

IV.  Analysis

The veteran is seeking entitlement to compensation benefits 
for residuals, status post retinal detachment surgery of the 
right eye, under the provisions of 38 U.S.C.A. § 1151.  He 
essentially contends that, following an operation to repair a 
detached retina, performed by VA in September 1995, he 
developed complications which required follow-up surgery at a 
private hospital.  He maintains that the surgery performed by 
VA resulted in additional eye disability which was not the 
intended result of the surgery.  

Having reviewed the complete record, the Board finds that the 
credible and probative evidence of record establishes that 
the surgery performed at a VAMC in September 1995 was the 
proximate cause of the veteran's subsequent eye problems, 
which include including persistent sub-retinal fluid and 
currently manifested vision loss.

However, the inquiry as to whether compensation benefits are 
warranted under 38 U.S.C.A. § 1151 does not end there.  In 
order to establish entitlement to compensation under 
38 U.S.C.A. § 1151, the evidence must also show that the eye 
problems which were the proximate result of surgery performed 
at a VA facility were not a reasonably foreseeable result of 
that surgery and were due to carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on the part of VA.

In this regard, the most probative evidence consists of a VA 
medical opinion provided in April 2004 and a private medical 
opinion provided in June 2004.  In the April 2004 opinion of 
the VA expert, it was concluded that the disability of the 
right eye was not related to the medical or surgical care 
provided by VA.  However, no supporting evidence, analysis, 
or explanation was provided in conjunction with that opinion.  
On the other hand, the June 2004 private medical opinion of 
Dr. G. reflects that he found indications, either in the 
record or based upon the history provided by the veteran 
(which was entirely consistent with the evidentiary record) 
which suggest carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of VA directly related to poor surgical care and untimely 
referral to the LSUMC for correction.  

In view of the foregoing, the Board finds that there is 
sufficient positive evidence to conclude that the probative 
weight of the positive and negative evidence is, if not 
clearly in the veteran's favor, at least in relative balance.  
Thus, without finding error in the RO's action in this 
matter, we will exercise our discretion to find that the 
evidence is in relative equipoise and conclude that the 
requested benefits provided under 38 U.S.C.A. § 1151 be 
granted, for the degree of right eye disability over and 
above the pre-operative condition.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. at 49.

Accordingly, the claim of entitlement to compensation 
benefits pursuant to 38 U.S.C.A. § 1151 is granted, to the 
extent of the additional disability specified above.


ORDER

Entitlement to compensation pursuant to the provisions of 38 
U.S.C.A. § 1151 for residuals, status post retinal detachment 
surgery of the right eye, resulting from surgery performed at 
a VA Medical Center in September 1995, is granted.




__________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



